Citation Nr: 0114942	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Basic entitlement to nonservice-connected pension 
benefits.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-Mc Rae, Counsel



INTRODUCTION

The veteran served on active duty from August 31, 1970 to 
October 28, 1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 determinations of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), that determined that the veteran did 
not have the qualifying active service to be eligible for 
nonservice-connected disability pension and denied service 
connection for heart disease and paranoid schizophrenia.  

Entitlement to service connection for "chest pain" was 
finally denied by means of a September 1975 rating decision 
on the grounds that is was due to the veteran's natural 
physical development and many congenital defects.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a) (2000).  Because that 
rating decision did not specifically discuss or deny service 
connection for heart disease, the issue on appeal is 
appropriately characterized and entitlement to service 
connection for heart disease, rather than as whether new and 
material evidence has been submitted to reopen the claim. 


REMAND

Heart disease

A remand is required for compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000, including the need to conduct an 
examination and obtain additional records.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

On examination for entrance onto active duty on August 26, 
1970, the veteran's heart was normal.  On September 18, 1970, 
he complained of anterior chest pain for three days.  He 
stated that he was born with a hole in his heart and had a 
past history of chest pain and shortness of breath with 
running.  The point of maximum impulse was in the 
midclavicular line.  The heart was not enlarged.  Heart 
sounds were within normal limits.  There was no murmur, rub, 
or gallop.  The examiner's impression was chest pain of 
unknown etiology.  On September 23, 1970, it was noted that 
the presence of congenital heart disease was possible.  The 
veteran was placed on a profile for multiple congenital 
defects.  

On examination on October 5, 1970, the veteran reported that 
he was told that he had a hole in his heart in the past and 
that he had been "messed up" since birth.  His complaints 
included chest pain and shortness of breath on running.  
Blood pressure was 100/85 and pulse was 72.  There was a 
Grade I to II/VI early systolic ejection murmur, best heard 
at the apex.  The diagnosis was chromosome abnormality.  The 
veteran was separated from service as he did not meet 
induction standards.  It was noted that his condition existed 
prior to service and was not aggravated.  Post-service 
treatment records disclose that the veteran suffered a 
myocardial infarction, demonstrated on electrocardiogram 
(EKG) in August 1999. 

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c) (2000).  No disability resulting from a congenital 
or developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The VA General Counsel 
has defined a "defect" as an imperfection or structural 
abnormality.  VAOPGCPREC 82-90.  There is a lack of 
entitlement under the law to service connection for these 
conditions unless the evidence shows that they were subject 
to a superimposed disease or injury during military service 
that resulted in disability apart from the developmental 
defect.  See VAOPGCPREC 82-90.

On remand, the RO should, after undertaking appropriate steps 
to obtain all relevant records, afford the veteran a VA 
examination in order to obtain medical opinions, as more 
fully discussed below.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).

The veteran has received post-service private treatment for 
his heart condition.  It is clear that additional records 
exist that have not been obtained.  See, e.g., VA 
hospitalization report dated in November 1999, referencing 
work up conducted in August 1999 at Jonesboro emergency 
department including an EKG.  Therefore, the RO should 
attempt to obtain these records on remand.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  The RO should also ensure 
that the veteran's complete VA treatment records have been 
obtained.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).


Acquired psychiatric disorder

In the March 2000 rating decision, the RO denied service 
connection for heart disease and paranoid schizophrenia.  
Later than month, the veteran filed a statement that he 
disagreed with the denial of service connection.  The 
veteran's statement is sufficient to constitute a notice of 
disagreement (NOD) with respect to that portion of the March 
2000 rating decision that denied service connection for 
paranoid schizophrenia.  Because a timely NOD was filed, but 
the RO has not yet provided the veteran a statement of the 
case (SOC) in response to his filing of the NOD, this issue 
must be remanded to the RO for correction of this procedural 
defect.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) (when an NOD is filed by the appellant with respect to 
a denial of benefits, but the RO has not yet issued a SOC, 
the Board is required to remand, rather than refer, the issue 
to the RO for the issuance of the SOC); 38 C.F.R. § 19.9(a); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92.  However, this issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of 
a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim for service 
connection for heart disease and of what 
part of such evidence the Secretary will 
attempt to obtain on his behalf.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103(a)).  The 
notice should include informing him of the 
need for the following:

a.  a release (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment 
records, including, but not limited 
to an August 1999 EKG, from the 
Jonesboro emergency department;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of any other 
private care providers who treated 
the veteran for any heart disorders 
or complaints since his separation 
from service to the present; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
any heart disorders or complaints, 
from separation from service to the 
present, and the approximate dates 
of such treatment.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records (including those from 
the VA Medical Center in Memphis, 
Tennessee) of which he provides adequate 
identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, schedule the veteran for a 
VA examination by a specialist in 
cardiology.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the doctor prior to the 
requested examination.  The doctor 
should indicate in the report that the 
claims file, including the service 
medical records, was reviewed.  All 
necessary tests should be conducted.

The doctor should identify all current 
heart disorders found on examination.  The 
doctor should also express an opinion 
based on the medical records on file as to 
the nature of any heart disorders noted on 
examination.  The doctor should 
specifically state whether any heart 
disorder is congenital or acquired in 
nature.  If congenital, the examiner must 
also state whether this condition is a 
disease, as opposed to a defect.  

The doctor should also provide opinions 
as to the following matters:

(a)  The date of onset etiology of all 
current heart disorders the veteran has.  

(b)  Whether it is at least as likely as 
not that any current heart disorder had 
its onset during active service from 
August to October 1970 or is related to 
any in-service disease or injury;

(c)  If the veteran suffered from 
congenital heart disease prior to active 
service from August to October 1970, 
whether it is at least as likely as not 
that it was aggravated by military 
service.  Specifically, did it undergo a 
permanent worsening beyond the natural 
progression of such disability during 
active service?; and
 
(d)  If the veteran suffered from any 
congenital heart defects prior to active 
service from August to October 1970, 
whether it is at least as likely as not 
that it was subject to any superimposed 
disease or injury during active service 
that resulted in disability apart from the 
defect. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

5.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinions requested, it must be 
returned to the physician for correction.  
38 C.F.R. § 4.2 (2000); See also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Review the claims file and ensure that 
no other notification or development 
action in addition to that directed above 
is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim. 

7.  Readjudicate the veteran's claim for 
service connection for heart disease, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

8.  Review the claim of entitlement to 
service connection for paranoid 
schizophrenia and, if it remains denied, 
provide the veteran a statement of the 
case.  Notify him of the time within 
which he must file an adequate and timely 
substantive appeal in order to secure 
appellate review.  This issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The claim of entitlement to nonservice-connected pension 
benefits is deferred pending the forgoing development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



